Citation Nr: 0204281	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for pes planus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1978 to June 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO decided that new and material 
evidence adequate to reopen the claim for service connection 
of pes planus has not been submitted.

For the reasons discussed below, the Board remands the issue 
of entitlement to service connection for hallux valgus to the 
RO for the issuance of a statement of the case.

In his VA Form 9 dated in June 2000, the veteran requested a 
hearing before a Member of the Board at the RO.  Such a 
hearing was scheduled in July 2001; however, the veteran did 
not report for that hearing.  Consequently, this matter is 
now before the Board for a decision.  See 38 C.F.R. § 20.704 
(2001).


FINDINGS OF FACT

1.  In a June 1998 rating decision, of which the veteran was 
notified in that same month, the RO decided that new and 
material evidence had not been submitted to reopen the 
veteran's previously-denied claim for service connection for 
pes planus.  

2.  The veteran did not appeal the June 1998 rating decision.
 
3.  Additional evidence submitted since the June 1998 rating 
decision, when viewed with the other evidence on file, does 
not bear directly or substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying a claim for service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2001).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for pes 
planus.  38 U.S.C.A. § 1110, 1131, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection of Pes 
Planus 

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for pes planus is 
not only new and material, but it is also sufficient to grant 
service connection for his condition when considered in the 
light of the entire record.  He claims that he developed pes 
planus that had its onset during military service.

Initially, the veteran filed a claim for service connection 
for foot problems in 1984.  He was informed in November 1984 
that his claim could not be granted because he had failed to 
report for a scheduled examination, and that no further 
action would be taken unless he notified VA of his 
willingness to report for examination.  Apparently, the 
examination was rescheduled in January 1985, but he again 
failed to report.

He again filed a claim for service connection for fallen 
arches and irregular bone growth in 1992.  The RO denied 
service connection for the claimed disabilities by a rating 
decision in April 1993, of which the veteran was informed in 
May 1993.  He did not appeal this action. 

He attempted to reopen his claim for flat feet in 1998 and 
2000.  The RO determined that new and material evidence had 
not been submitted to reopen the claim in June 1998 and April 
2000, respectively, and notified the veteran in the same 
month as each rating decision.  The veteran did not appeal 
the June 1998 rating decision, which is the last final 
decision on the matter.  He did appeal the April 2000 rating 
decision, which is the basis of the current appeal.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 1996).  Under 
VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Section 3.156(a) was amended, 
effective August 29, 2001, to redefine what constitutes new 
and material evidence.  This change applies prospectively, 
however, and only applies to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,628 (2001).  Therefore, these 
changes do not apply to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presently is probative of the 
issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995).  Material evidence is evidence that is probative or 
tends to prove, or actually proves an issue.  See Timberlake 
v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is important enough that it would be 
unfair for the VA not to consider it when deciding the merits 
of the claim.  New evidence that "merely contribute[d] to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" could also be 
considered material even "where it will not eventually 
convince the Board to alter its rating decision."  See Hodge 
v. West, supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened. 

The evidence previously considered by the RO included service 
medical records, an October 1992 VA examination report, and 
VA treatment records dated from the 1990s to April 2000.  The 
service medical records show that the veteran complained of 
painful feet in June 1981, but that no foot abnormalities 
were noted at the veteran's examination for separation from 
service in June 1981.  The October 1992 VA examination report 
included a diagnosis of pes planus, moderately severe.  The 
VA treatment records, however, did not pertain to pes planus.  
In June 1998, the RO did not reopen the veteran's claim for 
service connection for pes planus because the recently-
received VA treatment records were new, but not considered 
material.  These records were not probative to the issue at 
hand, pes planus. 

Records submitted after the June 1998 rating decision include 
VA treatment records from May and July 2000.  In May 2000, 
the veteran complained of bilateral foot pain and tenderness 
upon palpation.  A VA podiatrist diagnosed the veteran with 
pes planus and hallux valgus as well as decreased range of 
motion in his feet.  In a July 2000 VA treatment report, the 
examiner stated the same diagnosis of pes planus and hallux 
valgus as the veteran's foot disability.  The veteran also 
testified at a hearing in July 2000.  In the hearing 
transcript, he stated that his employment as a construction 
worker was hindered by his foot disability because he 
experiences pain after standing.  He also noted that he 
treats his condition with over the counter medications and 
does not wear special shoes.  

After reviewing the record, the Board concludes that the 
evidence submitted after the June 1998 rating decision is new 
but not material.  The VA treatment records from May and July 
2000 are considered cumulative evidence.  The Board notes 
that evidence of a diagnosis of moderate to severe pes planus 
from an October 1992 VA Compensation and Pension examination 
has already been considered by the RO in denying service 
connection for the condition.  Under 38 C.F.R. § 3.156, 
cumulative or redundant evidence is not considered material.  
The July 2000 hearing transcript also does not provide any 
material evidence to allow the veteran's claim to be 
reopened.  The Board finds that the evidence received 
subsequent to June 1998 is new but not material and does not 
serve to reopen a claim of service connection for pes planus.

II. Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim to 
reopen his case based the submission of new and material 
evidence.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for pes planus.  Entitlement to 
service connection for pes planus remains denied. 


REMAND

In November 2000, the RO denied the veteran's claim for 
entitlement to service connection for hallux valgus, and 
notified the veteran in that same month.  A VA Form 1-646, 
filed by the veteran's representative in July 2001, includes 
the issue of service connection for hallux valgus deformity.  
The Board finds that this statement by the veteran's 
representative constitutes a valid notice of disagreement 
with respect to the issue of entitlement to service 
connection for hallux valgus.  

The record now before the Board does not show that the 
veteran has been furnished with a statement of the case 
concerning this issue.  Consequently, the Board is required 
to remand this issue for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
his claim for entitlement to service 
connection for hallux valgus.  
Concomitant with such action, it should 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on this issue, in 
order to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



